Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al. (US Pub. 2019/0213234) in view of Li et al. (US Pub. 2019/0019564).
Regarding claim 1, Fig. 10 of Bayat discloses an analog neural memory system comprising: 

a plurality of bit lines [BL], wherein each of the plurality of bit lines is coupled to the bit line terminals [Drain] of a column of memory cells; 
a plurality of word lines [WL], wherein each of the plurality of word lines is coupled to the word line terminals [control gate as shows in Fig. 10] of a row of memory cells; and 
a plurality of source lines [SL], wherein each of the plurality of source lines is coupled to the source line terminals of one or more rows of memory cells [as shows in Fig. 10, SL is connected to source of each memory cell transistor]; 
wherein the plurality of word lines [WL] are parallel [clearly shows in Fig. 10] to the plurality of bit lines [BL] and perpendicular to the plurality of source lines [SL].
Bayat discloses all claimed invention, but does not specifically disclose an output is provided on one or more of the plurality of source lines in response to an input on one or more of the plurality of word lines during a read operation. However, Fig. 3A of Li discloses an output is provided on one or more of the plurality of source lines [S0 to Sm] in response to an input on one or more of the plurality of word lines [WL0 to WLm] during a read operation [paragraph 0063].
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to apply the teaching of Li using wordline as input to the teaching of Bayat memory cells for a purpose of constructing a high-capacity memory storage.
Regarding claims 2 and 21, Fig. 4 of Tran discloses wherein the non-volatile memory cells are split-gate flash memory cells [paragraph 0053].
Regarding claims 3 and 22, Fig. 5 of Tran discloses wherein the non-volatile memory cells are stacked-gate flash memory cells [paragraphs 0038 and 0066 or Fig. 1A].
Regarding claim 20, Fig. 10 of Bayat discloses an analog neural memory system comprising: 
wherein each memory cell comprises a bit line terminal [Drain in Fig. 1A], a source line terminal [Source in Fig. 1A], a word line terminal [combination of Gate Terminal and Control Gate, Fig. 1A], and a floating gate [Floating/Charge Gate] adjacent to the word line terminal [combination of Gate Terminal and Control Gate]; 
a plurality of bit lines [BL], wherein each of the plurality of bit lines is coupled to the bit line terminals [Drain] of a column of memory cells; 
a plurality of word lines [WL], wherein each of the plurality of word lines is coupled to the word line terminals [control gate as shows in Fig. 10] of a row of memory cells; and 
a plurality of source lines [SL], wherein each of the plurality of source lines is coupled to the source line terminals of one or more rows of memory cells [as shows in Fig. 10, SL is connected to source of each memory cell transistor]; 
wherein the plurality of word lines [WL] are parallel [clearly shows in Fig. 10] to the plurality of bit lines [BL] and perpendicular to the plurality of source lines [SL], and
 wherein the one or more routing blocks [1101 in Fig. 11] couple the plurality of word lines [WL] to the word line terminals of a row of memory cells, where the row [1101 in Fig. 11] is arranged in a direction perpendicular to the plurality of word lines [WL].
Bayat discloses all claimed invention, but does not specifically disclose an output is provided on one or more of the plurality of source lines in response to an input on one or more of the plurality of word lines during a read operation. However, Fig. 3A of Li discloses an output is provided on one or more of the plurality of source lines [S0 to Sm] in response to an input on one or more of the plurality of word lines [WL0 to WLm] during a read operation [paragraph 0063].
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to apply the teaching of Li using wordline as input to the teaching of Bayat memory cells for a purpose of constructing a high-capacity memory storage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al. (US Pub. 2019/0213234) in view of Li et al. (US Pub. 2019/0019564) and further in view of Ishimaru et al. (US Pub. 2011/0235419).
Regarding claims 2 and 21, Bayat discloses all claimed invention, but does not specifically disclose the non-volatile memory cells are split-gate flash memory cells. However, Fig. 4 of Ishimanu discloses wherein the non-volatile memory cells are split-gate flash memory cells [paragraph 0002].
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to apply the teaching of Ishimanu to the teaching of Bayat to use split-gate flash memory cells for a purpose of constructing a high-capacity memory storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANTHAN TRAN/Primary Examiner, Art Unit 2825